DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Yang, discloses a microelectromechanical system (MEMS) inertial sensor comprising: a substrate having a first surface; a movable proof mass having a second surface facing the first surface of the substrate and lying substantially in a plane, the second surface of the proof mass defining a boundary in the plane; a trench formed in the first surface of the substrate, the trench being filled at least partially with a solid dielectric material having a thickness of at least 3µm with respect to a direction perpendicular to the first surface of the substrate, the trench at least partially overlapping with the proof mass along the direction; and an electrode formed over the trench, the electrode and the proof mass forming a sense capacitor configured to sense motion of the proof mass relative to the substrate in response to acceleration of the MEMS inertial sensor.  The prior arts of record, individually or in combination, do not disclose nor teach “an anchor substantially perpendicular to the first surface, coupling the substrate to the proof mass and positioned within the boundary of the second surface of the proof mass and between the first surface of the substrate and the second surface of the movable proof mass” in combination with other limitations as recited in claim 1.

The prior art of record, De Samber, discloses a microelectromechanical system (MEMS) inertial sensor comprising: a substrate having a first surface; a proof mass coupled to the substrate; a dielectric layer disposed on the first surface of the substrate; a solid dielectric material region thicker than the dielectric layer with respect to a direction perpendicular to the first surface of the substrate; and an electrode formed over the dielectric material region, the electrode and the proof mass forming a sense capacitor configured to sense motion of the proof mass relative to the substrate in response to acceleration of the MEMS inertial sensor.  The prior art of record, Brand, teaches the solid dielectric material region filling at least a portion of a trench formed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811